It is with
immense pride that I congratulate you, Sir, on behalf of the
Government and the people of Trinidad and Tobago, on your
unanimous election to the presidency of the General
Assembly at its forty-eighth session. Your election to this
important position is a tribute to the active and constructive
role played by Guyana in international affairs over the years.
It is also a tribute to your own personal integrity and
diplomatic acumen. As a fellow representative of a member
State of the Caribbean Community, I am confident that you
will bring to the deliberations ahead the necessary measure
of impartiality and astuteness that will be indispensable in
reconciling the differing views on the many complex issues
before us.
My delegation joins in welcoming the six newest
Members admitted into this family of nations in 1993:
Andorra, the Czech Republic, Eritrea, Monaco, the Slovak
Republic and The Former Yugoslav Republic of Macedonia.
These new Members, all of which are relatively small, can
draw some inspiration from the election to the presidency of
the General Assembly of a representative from Guyana, the
smallest developing country in terms of population, ever to
assume that position. For indeed, small States must continue
to be afforded every opportunity to be full and active
contributors to the collective search for peace, security and
economic and social advancement for all.
All States, particularly the more vulnerable among us,
can derive much hope and encouragement from the
developments of September 1993, which set the course for
a new relationship between Israel and the Palestine
Liberation Organization and improved prospects for peace in
the Middle East. The historic exchange of letters of
recognition between Prime Minister Yitzhak Rabin and
Chairman Yasser Arafat, and the subsequent signing of the
Palestinian-Israeli agreement, which extends limited interim
self-government to the Palestinians in the Gaza Strip and in
Jericho in the West Bank, constitute a momentous
development in the turbulent and violent history of the
region.
Who among us could have anticipated that, in the midst
of current growing tensions and conflicts worldwide, such
sworn enemies in the perennial theatre of conflict in the
Middle East would have conceded so much in the pursuit of
a better future? In today’s troubled times, these bold
partners in peace have renewed the faith of many the world
over in the capacity of diplomacy, political will and
enlightened self-interest to overcome decades of hatred,
mistrust and fear. We all recognize the tremendous
difficulties and challenges ahead. Trinidad and Tobago
wishes these leaders well and urges active United Nations
involvement in assisting all parties concerned in a smooth
transition from a state of belligerence to one of cooperation
and peaceful co-existence. Given the centrality of the
Palestinian question to the conflict in the Middle East, all
parties need to work indefatigably to translate this initial
success into a comprehensive and durable peace for the
region.
A similar concerted response on the part of the United
Nations and the international community will be imperative
in assisting the people of South Africa in their transition to
a united, democratic, non-racial South Africa. After more than 45 years of anguished attention to the despair, suffering
and injustice in that country, the provision of token measures
of assistance would be unacceptable.
If the world is to give any credence to the United
Nations new thrust towards post-conflict peace-building, a
tangible commitment to the success of the transition in South
Africa needs to be made. We therefore join the call for an
enhanced United Nations presence in South Africa, a
presence that is urgently needed prior to the elections of
April 1994. Trinidad and Tobago is taking the necessary
steps to implement the decision taken on 8 October by the
Assembly to lift economic sanctions against South Africa
(resolution 48/1). It is our hope that the international
community will respond positively and generously to this
historic decision; and that it will quickly lead to the
provision of ample financial and technical assistance, as well
as to appropriate investments, that will allow a new
non-racial Government to begin redressing the grave
inequalities in all aspects of life in South Africa. We also
hope that, in time, the advancement of greater economic and
social equity in South Africa will mitigate, and eventually
resolve, other problems that are the legacy of apartheid,
including the rampant and widespread violence which
threatens the process of transformation in the country.
Over the years the Government and people of Trinidad
and Tobago have faithfully monitored the progress of the
South African people on their arduous journey to this critical
point in their history. We have adhered assiduously to the
various sanctions and other restrictive measures adopted
against South Africa by the United Nations. Within our
limited means we have also extended a helping hand to the
victims of apartheid. Trinidad and Tobago has shared in the
anguish of South Africans in their long struggle against the
racist system of apartheid. We will also rejoice with them
in their victory as we anxiously await the dawn of a free,
just, non-racial and prosperous society in South Africa.
Here at the United Nations let us seek to emulate the
courage and statesmanship recently demonstrated by the
major political actors in the Middle East and South Africa.
We too must seize the opportunities for peace and seek to
employ fully the machinery at our disposal in the active
pursuit of a better future. Amid the growing anxieties and
insecurities pervading many societies, member States have
a collective responsibility to the millions around the globe
who continue to repose much faith and hope in this
Organization and its ability to address successfully the
myriad political, economic, environmental and social
problems now confronting us all. Trinidad and Tobago
therefore joins in celebrating a reinvigorated United Nations,
which is seeking to have a more meaningful impact on the
lives of the world’s peoples.
Trinidad and Tobago applauds the heightened
involvement of the United Nations in the effort to restore
democracy to Haiti and to secure the safe return of President
Jean-Bertrand Aristide to the helm of a legitimate
constitutional government. The United Nations, with its
active involvement in the organization of the 1990 elections
in Haiti, facilitated the free expression by the Haitian people
of their unfulfilled dreams and yearnings for freedom and a
decent standard of life. It is therefore only fitting that this
Organization, with the consent of the legitimate government
of Haiti, should provide maximum support to efforts to
guarantee a peaceful return to democracy and national
reconciliation in that country, without which those dreams
would not be realized.
Trinidad and Tobago is concerned at the serious
deterioration in the situation in Haiti since the welcome
signing in July of this year of the Governors Island
Agreement and the New York Pact. We deplore the flagrant
violations of human rights and the blood-letting, which must
be stopped. We express the hope that international efforts
to establish a new police force in Haiti and to
professionalize its armed forces will lead to greater
guarantees of life and liberty in Haiti. My delegation takes
this opportunity to commend the Special Envoy for Haiti,
Mr. Dante Caputo, as well as the able staff of the
international Civilian Mission in Haiti for their invaluable
contribution towards resolving the crisis.
Developments in Bosnia and Herzegovina and in
Somalia are among the more worrisome of those in which
the United Nations has been involved, particularly in view
of the Organization’s inability to stem the tide of violence
and suffering. United Nations interventions in these areas
are also increasingly being regarded as test cases for the new
United Nations of the post-cold-war era.
In Bosnia and Herzegovina, the horror and savagery of
the persistent attacks on innocent civilians, particularly on
the Muslim population, have elicited entirely inadequate
responses from the international community.
Notwithstanding the efforts of the United Nations Protection
Force and the various international and non-governmental
humanitarian organizations, thousands continue to starve, are
expelled from their homes and regions, or perish at the
hands of perpetrators of genocide and "ethnic cleansing".
Yet, despite threats of punishment on the part of the Security
Council, these and other atrocities are committed with
impunity, while violent attempts to dismember the sovereign
State of Bosnia and Herzegovina persist. The United
Forty-eighth session - 12 October l993 3
Nations can ill afford to fail Bosnia and Herzegovina, for
that failure will have serious repercussions in the region and
beyond, as well as repercussions for the Organization.
We have also witnessed alarming developments in
Somalia. In the early stages of United Nations involvement
in the country it was faced with a unique combination of
factors, including massive starvation and famine, widespread
violence, the ready availability among the populace of
weaponry of varying sophistication, and a total absence of
any centralized authority. Today, with the assistance of the
United Nations and other organizations, Somalis of good will
can be proud of the successes achieved in breaking the
backbone of the devastating famine and in making
significant, though limited, strides towards the restoration of
civil government and political reconciliation.
It is impossible, however, to be oblivious to the major
military engagements in the Somali capital of Mogadishu,
which have led to tragic loss of life and have seriously
imperilled the United Nations operation in that limited area.
Trinidad and Tobago deplores the vicious attacks on the
peace-keeping forces of the United Nations Operation in
Somalia (UNOSOM II), which could ultimately derail efforts
to restore peace and security to the country and frustrate the
attainment by the Somali people of their goals and
aspirations.
We also support the call for urgent steps to be taken to
ensure the safety and security of the tens of thousands of
men and women who are engaged in these difficult and
dangerous United Nations peace-keeping operations around
the world.
The extent of human suffering and instability now being
experienced as a consequence of general economic
stagnation is as disconcerting and disheartening as that
visited upon us by war and strife. Many communities are in
the midst of economic and social crisis. Poverty,
unemployment and crime are increasingly threatening the
very fabric of societies and are clamouring for the concerted
attention of the international community. The United
Nations must heed this call since, as stated by the
Secretary-General, Mr. Boutros Boutros-Ghali:
"social peace is as important as strategic or political
peace". (A/47//277, para. 59)
This issue is of utmost importance to Trinidad and
Tobago, which has not been spared the ravaging effects of
a decline in economic activity. The price of the single
product which represents the mainstay of our economy, and
which accounts for more than 40 per cent of government
revenue and over 80 per cent of foreign exchange earnings,
has been in steady decline. This reality, and the structural
adjustment policies which have had to be implemented in
support of long-term development, have resulted in serious
dislocations in the short term. The ranks of the unemployed
have grown to approximately 20 per cent and there is an
increasing need to provide safety nets for the more
vulnerable in this society at a time when government
revenue continues to fall.
Further, Trinidad and Tobago’s very capacity to provide
sufficient social services to those not in a position to make
the burdensome sacrifices required of the general population
has also been severely hampered by onerous debt-servicing
payments. These challenges which we are experiencing in
Trinidad and Tobago are widely shared by other developing
countries.
The same spirit of cooperation and activism which now
characterizes the United Nations approach to political and
security questions must also impel the international
community to address economic and social questions with an
equal sense of urgency. The United Nations agenda for
development, which the Secretary-General has been
mandated to prepare, must be given priority attention in the
year ahead. In this context, and with the aim of forging a
new partnership in the quest for solutions to global economic
problems, it may be opportune to consider the convening of
a world economic summit.
Trinidad and Tobago is of the view that the United
Nations agenda for development should not be restricted to
providing guidelines for future action by the United Nations
in the economic and social sectors. It should also include
recommendations for strengthening the capacity of this
Organization to enhance international cooperation in these
fields and to promote the advancement of developing
countries.
At its forty-seventh session the General Assembly
reaffirmed that development is a shared responsibility. If
our collective war on poverty, disease, unemployment and
other challenges to development is to succeed, it must also
be undertaken on the basis of a true partnership, a
partnership involving individuals, States, regional and
international organizations and non-governmental entities, for
we must engender a sense of inclusion among all of
society’s economic and social actors, while giving due
recognition to their respective roles and responsibilities.
However, Trinidad and Tobago also shares the
perspective of the Secretary-General, as stated in his 1993
report on the work of the Organization, that
4 General Assembly - Forty-eighth session
"States and their sovereignty are increasingly
recognized as indispensable building-blocks of
international order and problem-solving." (A/48/1, para.
13)
While all credible entities should be allowed to contribute to
their greatest potential towards our shared objectives, States
must not be deprived of the proper tools of governance and
the opportunity to utilize them effectively on the basis of
considered national strategies and priorities.
The concept of partnership must apply equally to the
area of development finance and to trade. As regards the
latter, Trinidad and Tobago has steered the steady course of
trade liberalization but, like many other developing nations,
has encountered persistent restrictions in the markets of the
industrialized countries. It is hoped that the formation of
mega-trading blocs will not compound these difficulties
further.
We witnessed the application of the principle of global
partnership in the convening of the United Nations
Conference on Environment and Development and the
adoption of Agenda 21 in Rio de Janeiro in June 1992. To
date the first important steps have been taken towards the
implementation of the comprehensive programme of
activities for sustainable development contained in Agenda
21. The 1994 Global Conference on the Sustainable
Development of Small Island States presents the next
important opportunity for the international community to
demonstrate the continued political will to fulfil the
commitments undertaken at the Earth Summit in 1992.
For small island nations like Trinidad and Tobago, this
Global Conference, to be held in Barbados in April of next
year, is critical to our efforts to forge, with the assistance of
the international community, appropriate strategies for the
implementation of Agenda 21, as it pertains to our specific
situation. We strongly believe that small States should not
be penalized for their limited capacity to inflict major
damage on the global environment. Positive recognition
should instead be given to their greater propensity for
attracting a disproportionate share of environmental damage.
Trinidad and Tobago hopes that adequate concessional funds
will be provided for the sustainable-development activities of
the small island developing States, as an important
complement to initiatives taken at the national and regional
levels.
The urgency that developing countries, such as my
own, attach to the elaboration of the proposed agenda for
development signals the importance we attach to achieving
a proper balance in the level of resources devoted to political
and security questions and those allocated to economic and
social programmes. The World Conference on Population
and Development in 1994, the Fourth World Conference on
Women in 1995 and the preparations for these Conferences,
will also contribute significantly to a strengthened economic
and social agenda within the United Nations.
In addition, it is our hope that substantive preparations
for the 1995 World Summit for Social Development will
reinforce the importance of focusing on the ultimate
objective of our development policies and programmes: the
well-being and advancement of people.
Trinidad and Tobago intends to follow closely the
high-level plenary discussions to be held on international
cooperation in the fight against drug abuse and illicit drug-
trafficking. Our country has fallen victim to the increased
transit of illegal drugs through its territory. As is often the
case, increased levels of illicit trafficking have led to
widespread drug abuse and an accompanying rise in other
crimes. We note that this problem continues to plague a
growing number of nations and therefore urge that higher
priority be given to the United Nations programmes designed
to combat this menace.
The United Nations has not been provided with the
financial resources needed to implement its legislative
mandates. We have now exhausted some of the funds from
which relief was frequently obtained in past years, resulting
in a serious threat to the daily operations of the
Organization. However, while it will be readily agreed that
any organization must be provided with the resources it
needs to carry out its functions, it must also be admitted that
there is a growing imbalance between the demands being
made upon the United Nations and the ability of a growing
number of States to meet the cost of these demands. This
is particularly the case with the peace-keeping budget, which
in 1993 is expected to be almost three times the amount of
the regular budget.
The United Nations is now in a critical period of
adjustment and reorientation. Trinidad and Tobago concurs
with the view that there must be improvements in the
administrative and operational performance of the United
Nations in all its activities. Transparency and accountability
must be the watchwords of the Organization.
As we approach our fiftieth anniversary, we the States
Members of the United Nations must remain steadfast in our
support for the fundamental purposes and principles which
have promoted order and security in the world community.
We must also meet the challenges and grasp the
opportunities presented by the altered global environment.
Forty-eighth session - 12 October l993 5
Let us forge ahead, confident in our ability to work together
and to succeed in advancing the cause of peace and
development.
